 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                 --X
 ARAFAT ATI SALEH,
                                                                                  MEMORANDUM & ORDER
                                   Plaintiff,
                                                                                    17-CV-4574(NGG)(CLP)
                  -against-

 MICHAEL R.POMPEO,Secretary of State, UNITED
 STATES DEPARTMENT OF STATE,NATIONAL
 PASSPORT CENTER,and UNITED STATES CUSTOMS
 AND BORDER PROTECTION,

                                   Defendants.
                                                                   X
 NICHOLAS G. GARAUFIS,United States District Judge.

         Plaintiff Arafat Ali Saleh brings this action against Secretary of State Rex Tillerson,' the

 United States Department of State ("State Department"),the National Passport Center, and

 United States Customs and Border Protection("CBP")(collectively,"Defendants" or "the

 Government"). Plaintiff alleges that Defendants violated the Administrative Procedure Act

("APA"),5 U.S.C. § 555 and 5 U.S.C. § 701 et seq. hy revoking his passport arbitrarily and

 capriciously. (Am. Compl.(Dkt. 25)at 1-2, 6-7.)

         Before the court are Defendants' motion to dismiss PlamtifPs amended complaint.

 Defendants' motion to strike the declaration ofPlaintifFs attomey, Julie A. Goldberg, Esq., and

 Plaintiffs request to compel production ofthe full administrative record. (Mot.to Dismiss

("Mot.")(Dkt. 37); Mot.to Strike(Dkt. 41); PI. Req.for Admin. R.(Dkt. 26).) The court

 referred Defendants' and Plaintiffs motions to Magistrate Judge Cheryl L. Pollak, who issued a

 report and recommendation("R&R")advising that Defendants' motion to dismiss and

 Defendants' motion to strike be denied and that Defendants be ordered to produce the entire


'Secretary of State Michael R.Pompeo is substituted for former Secretary of State Rex Tillerson, pursuant to
Federal Rule. Civil Procedure 25(d). The court DIRECTS the clerk ofcourt to amend the caption accordingly.

                                                        1
administrative record to Plaintiff within two weeks ofany order adopting this R&R. (R&R(Dkt.

47)at 1-2,10, 20-22.)

        Defendants timely objected to Judge Pollak's recommendation that the motion to dismiss

Plaintiff's amended complaint be denied. (Defs. Objs.(Dkt. 50).) For the following reasons,the

R&R is ADOPTED IN FULL. Accordingly, Defendants' motion to dismiss Plaintiff's amended

complaint and Defendants' motion to strike the declaration of Julie A. Goldberg, Esq. are

DENIED,and the court DIRECTS Defendants to produce the entire administrative record to

Plaintiff within two weeks.


I.      BACKGROUND


        The R&R clearly sets forth the background ofthis case(R&R at 2-5), and the parties

have not objected to Judge Pollak's statement offacts and procedural history. Therefore, the

court adopts the R&R in this respect and offers the following summary for context. See Dong v.

Miller. 16-CV-5836(NOG),2018 WL 1445573, at *2(E.D.N.Y. March 23,2018)(adopting an

R&R's statement offacts because the parties had not objected to it).

       A.      Facts


        Saleh was bom in Yemen on June 11,1983. (R&R at 2.) His father, Ali Nagi Saleh,

came to the United States in 1969 and was naturalized as a citizen in 1975. (Id.) Beginning in

1998, Saleh filed several applications for a U.S. passport where he claimed U.S. citizenship

based on § 301(g) ofthe Immigration and Nationality Act("ENA"). (Id.) Section 301(g)ofthe

INA,as applicable at the time of Saleh's birth, conferred U.S. citizenship to applicants bom

abroad to a U.S. citizen parent married to a non-U.S. citizen ifthe applicant demonstrated that

their U.S. citizen parent was physically present in the United States for ten years,five after

attaining the age offourteen, prior to the applicant's birth. (Id.; Sept. 27,2017 State Dep't Letter
(Dkt. 37-2).) Saleh's first three passport applications were denied on the ground that he had

failed to demonstrate his father's physical presence in the United States for the required period of

time prior to his birth. (R&R at 2.) Saleh re-applied for a passport for the fourth time on or

about August 4,2010. (Id.) The U.S. embassy in Yemen subsequently approved Saleh's August

2010 passport application and issued Saleh a U.S. passport. (Id.) That same day,the U.S.

embassy also issued U.S. passports to Saleh's older and younger brothers. (Id. at 3)

        From 2010 until 2015, Saleh used his U.S. passport without incident and travelled to the

United States twice. (Id.) It was not until a third time, when Saleh attempted to enter the United

States on October 19,2015,that a CBP officer at Abu Dhabi International Airport in the United

Arab Emirates confiscated Saleh's U.S. passport. (Id.) Saleh alleges that he was given no

explanation as to why the officer confiscated his passport, but when he arrived in the United

States the next day, Saleh contends that CBP apologized for "wrongly" taking his passport. (Id.)

Saleh's confiscated passport was never retumed to him, and a new passport was never issued.

(Id.) As a result, Saleh filed an application for a replacement passport; in response,the State

Department requested additional evidence in support of his claim to citizenship. (Id.) Saleh

claimed that he could not provide all ofthe requested information because certain documents had

been retained by the United States Embassy ia Sana'a, Yemen. (Id.) Thereafter, Saleh filed the

present lawsuit. (Id.)

       Defendants claim that the State Department discovered that Saleh's passport had been

erroneously issued during an evaluation ofan application submitted to U.S. Citizenship and

Immigration Services("USCIS")by Saleh's brother in the spring of2014. (Id.) Defendants

claim that the State Department "attempted to notify Saleh ofthe revocation but may not have

succeeded." (Id.)
       Following the filing ofthis action, Saleh received a letter from the State Department,

dated September 27,2017("the State Department Letter"), indicating that his passport had been

revoked pursuant to § 51.62(a)(2) of Title 22 ofthe Code of Federal Regulations("C.F.R.")

because it had been erroneously issued. (14. at 3-4.) The letter further informed Saleh that:

               A review of your application shows that your father did not have
               sufficient physical presence in the United States prior to your birth
               to transmit citizenship to you through section 301(g)ofthe INA. As
               part of a 1988 application for a Consular Report of Birth Abroad,
               your father suWitted a swom "Affidavit of Residence and
               Paternity" to the Department. This affidavit showed your father was
               present in the United States for only nine years prior to your birth.
               Because your U.S. citizen father did not satisfy the physical
               presence requirement, and because there is no evidence that your
               mother naturalized as a U.S. citizen prior to your birth, you are not
               qualified to claim U.S. citizenship imder the provisions of the INA
               set forth above. As there is no evidence that you lawfully acquired
               U.S. citizenship, you are not entitled to a U.S. passport and the
               passport you received previously should not have been issued.

(Sept. 27,2017 State Dep't Letter.) Moreover,the letter stated that Saleh had "a right to a

hearing under Sections 51.70 through 51.74 of Title 22 ofthe U.S. Code ofFederal Regulations,"

and that he could "re-apply for a U.S. passport should [he] obtain evidence establishing [his]

claim to U.S. citizenship." dd.)

       Plaintiff argues that he is entitled to judicial review of his passport revocation under the

APA. (Am. Compl. at 1-2, 6-7.) Defendants contend that Plaintiffs only recourse to contest his

passport revocation is to seek ajudgement declaring him to be a national ofthe United States

pursuant to 8 U.S.C. § 1503(a), as discussed below. (Mot. at 3.)

       B.      Procedural History

       Plaintifffiled his complaint with this court on August 3,2017. (Compl.(Dkt. 1).) After

receiving leave to amend.Plaintiff filed an amended complaint on April 30,2018. (Am. Compl.)
         On May 2, 2018,Plaintifffiled a letter to request an order compelling production ofthe

administrative record. (PI. Req.for Admin. R.) On May 2,2018,this court referred Plaintiffs

request to Magistrate Judge Cheryl L. Pollak pursuant to 28 U.S.C. § 636(b)(1)(A) and Federal

Rule of Civil Procedure 72(a). (May 2,2018 Order.) On May 4,2018,Defendants filed a letter

in response to Plaintiffs administrative record production request. (Defs. Resp. in Opp'n to PI.

Req. for Admin. R.(Dkt. 27).)

         On Jrme 18,2018, Defendants filed a motion to dismiss the amended complaint for lack

of subject matter jurisdiction. (Mot.) Along with the motion to dismiss. Defendants submitted

the declaration ofF. Franklin Amanat^ and certain selected documents from the administrative

record, including the State Department Letter informing plaintiff of his passport revocation.

(May 18,2018 Amanat Deck; Sept. 27,2017 State Dep't Letter.)

         On Jime 18,2018,Plaintiff filed a response in opposition to Defendants' motion to

dismiss and included the declaration of Julie A. Goldberg, Esq.(the "Goldberg Declaration")(PI.

Resp. in Opp'n to Defs. Mot. to Dismiss(Dkt. 38); June 9,2018 Goldberg Deck (Dkt. 38-1).)

On June 18,2018, Defendants filed their reply in support oftheir motion to dismiss and a motion

to strike the Goldberg Declaration. (Defs. Reply in Supp. Of Mot. to Dismiss(Dkt. 40); Mot.to

Strike.) On July 3,2018,Plaintifffiled a response in opposition to Defendants' motion to strike.

(PI. Resp. in Opp'n to Defs. Mot. to Strike(Dkt. 43).)

         On January 16, 2019,this court referred Defendants motion to dismiss to Magistrate

Judge Cheryl L. Pollak for an R&R pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of

Civil Procedure 72(b)(1) and Defendants motion to strike pursuant to 28 U.S.C. § 636(b)(1)(A)

and Federal Rule of Civil Procedure 72(a). (January 16,2019 Order.) Judge Pollak issued her


^ Franklin Amanat is senior coimsel to the United States Attorney for the Eastern District ofNew York and lead
counsel for Defendants.
R&R on March 6,2019,recommending that Defendants motion to strike and Defendants motion

to dismiss be denied. (R&R at 1-2.) Judge Pollak further recommended that Defendants be

ordered to produce the entire administrative record to Plaintiff within two weeks of any order

adopting the R&R. (Id.) On March 27,2019, after receiving an extension. Defendants filed

timely objections to the R&R. (Defs. Objs.) On April 10,2019, Plaintifffiled a reply in

opposition to Defendants' objections. (PI. Reply in Opp'n to Defs. Objs.(Dkt. 52).)

II.    LEGAL STANDARD


       A.      Review of a Magistrate Judge's R&R

       In reviewing an R&R from a magistrate judge regarding a dispositive motion,the district

court"may adopt those portions ofthe Report to which no objections have been made and which

are not facially erroneous." Romero v. Bestcare Inc.. No. 15-CV-7397(JS), 2017 WL 1180518,

at *2(E.D.N.Y. Mar.29,2017)(citation and quotation marks omitted);           Imnala v. U.S. Dep't

of Justice. 670 F. App'x 32,32(2d Cir. 2016)(summary order)("[FJailure to object timely to a

magistrate's report operates as a waiver ofany fiirther judicial review ofthe magistrate's

decision."(citation and quotation marks omitted)); Gesualdi v. Mack Excavation & Trailer

Serv..lnc..No. 09-CV-2502(KAM),2010 WL 985294, at *1 (E.D.N.Y. Mar. 15,2010)("Where

no objection to the[R&R]has been filed, the district court need only satisfy itselfthat there is no

clear error on the face ofthe record."(citation and internal quotation marks omitted)). "A

decision is 'clearly erroneous' when the [cjourt is,'upon review ofthe entire record, left with the

definite and firm conviction that a mistake has been committed.'" DiPilato v. 7-Eleven. Inc..


662 F. Supp. 2d 333,339-40(S.D.N.Y. 2009)(alteration adopted)(quoting United States v.

Snow.462 F.3d 55,72(2d Cir. 2006)).
        The district court must review de novo "those portions ofthe report... to which

objection is made." 28 U.S.C. § 636(b)(1);^Fed. R. Civ. P. 72(b)(3). To obtain this de novo

review, an objecting party "must point out the specific portions ofthe[R&R]"to which objection

is made. Sleepv's LLC v. Select Comfort Wholesale Corp.. 222 F. Supp. 3d 169,174(E.D.N.Y.

2016), vacated on other grounds. 909 F.3d 519(2d. Cir. 2018); see also Fed. R. Civ. P. 72(b)(2)

("[A] party may serve and file specific written objections to the [R&R]."). If a party "makes

only conclusory or general objections, or simply reiterates his original arguments,the Court

reviews the[R&R]only for clear error." Pall Corp. v. Entegris. Inc.. 249 F.R.D. 48,51

(E.D.N.Y.2008)(citation and quotation marks omitted); see also Mario v. P & C Food Mkts..

Inc.. 313 F.3d 758,766(2d Cir. 2002)(holding that plaintifPs objection to an R&R was "not

specific enough" to "constitute an adequate objection under...Fed. R. Civ. P. 72(b)").

       B.      Motion to Dismiss for Lack of Subject Matter Jurisdiction

       A claim is "properly dismissed for lack ofsubject matter jurisdiction under Rule

12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate it."

Makarova v. United States. 201 F.3d 110,113(2d Cir. 2000). "A plaintiff asserting subject

matterjurisdiction has the burden ofproving by a preponderance ofthe evidence thatjurisdiction

exists." Giammatteo v. Newton.452 F. App'x 24,27(2d Cir. 2011)(summary

order)(citing Makarova. 201 F.3d at 113). In resolving a motion to dismiss for lack of subject

matter jurisdiction,"the court must take all facts alleged in the complaint as true and draw all

reasonable inferences in favor of plaintiff," Nat. Res. Def. Council v. Johnson. 461 F.3d 164, 171

(2d Ch. 2006)(internal quotation marks omitted), but "jurisdiction must be shown affirmatively,

and that showing is not made by drawing from the pleadings inferences favorable to the party

asserting it," Shipping Fin. Servs. Corp. v. Drakos. 140 F.3d 129,131 (2d Cir. 1998);^
also APWUv.Potter. 343 F.3d 619,623(2d Cir. 2003); Amidax Trading Grp. v. S.W.I.F.T.

SCRL.671 F.3d 140,145(2d Cir. 2011). On such a motion, a court may consider evidence

outside the pleadings, such as affidavits and exhibits. Makarova.201 F.3d at 113.

m.       DISCUSSION


         A.       Motion to Strike


         Neither party has objected to Judge Pollak's recommendation that Defendants' motion to

strike the Declaration of Julia A. Goldberg,Esq. be denied.^ Accordingly, the court reviews the

R&R's analysis ofthis issue for clear error. Finding none,the court adopts the R«&;R in this

respect.

         B.       Production of the Administrative Record


         Neither party has objected to Judge Pollak's recommendation that Defendants be ordered

to produce the entire administrative record to Plaintiff within two weeks ofthis Order adopting

the R&R.^ Accordingly, the court reviews the R&R's analysis ofthis issue for clear error.

Finding none,the coiirt adopts the R&R in this respect.

         C.       Motion to Dismiss


         Defendants object to Judge Pollak's recommendation that Defendants' motion to dismiss

be denied. (R&R at 1-2; Defs. Objs.) Accordingly,the court reviews the R&R's analysis ofthis

issue de novo.




^ While the Defendants' motion to strike was referred to Magistrate Judge Pollak for a decision on the merits
pursuant to 28 U.S.C. § 636(b)(1)(A)and Federal Rule of Civil Procedure 72(a)rather than for an R&R pursuant to
28 U.S.C. § 636(b)(1)(A) and Federal Rule of Civil Procedure 72(b)(1), it was included in Judge Pollak's R&R.
Thus, this court reviews it as if it were a R&R and not a final decision on the merits.
* While the Plaintiffs motion to compel expedited production ofthe administrative record was referred to Magistrate
Judge Pollak for a decision on the merits pursuant to 28 U.S.C. § 636(b)(1)(A)and Federal Rule of Civil Procedure
72(a)rather than for a R&R pursuant to 28 U.S.C. § 636(b)(1)(A) and Federal Rule of Civil Procedure 72(b)(1), it
was included in Judge Pollak's R&R. Therefore, this court reviews it as if it was a R&R and not a final decision on
the merits.

                                                           8
        Judge Pollak's recommendation that Defendants' motion to dismiss be denied is

premised on her finding that Saleh does not have an available judicial remedy to his claims

pursuant to 8 U.S.C. § 1503(a), and that there is therefore subject matter jurisdiction to hear his

claims under the APA. (R&R at 20.)

       In determining whether judicial review ofan administrative action is available under the

APA,courts "begin with the strong presumption that Congress intends judicial review of

admiiiistrative action." Bowen v. Mich. Acad. ofFamilv Phvsicians, 476 U.S. 667,670(1986).

In her R&R,Judge Pollak noted that "[a]'person suffering legal wrong because of agency

action, or adversely affected or aggrieved by agency action... is entitled to judicial review'

tmder the APA." (R&R at 12(quoting Sharkev v. Ouarantillo. 541 F.3d 75, 83(2d Cir. 2008)

(quoting 5 U.S.C. § 702)(internal citations omitted)).) Judicial review imder the APA is limited

to "final agency action for which there is no other adequate remedy in court."(R&R at 12

(citing, inter alia. Nat. Res. Def. Council, 461 F.3d at 171 (quoting 5 U.S.C. § 704)).) Although

the APA is meant to grantjurisdiction to the district courts to review a "broad spectrum" of

agency action, it is not meant to "duplicate existing procedmes for review of agency action."

Bowen v. Massachusetts. 487 U.S. 879,903(1988). "While the APA itself does not confer

subject matter jurisdiction for purposes offiling suit in a federal district court, 28 U.S.C. § 1331

effectively confers jurisdiction over a suit that arises under a right of action created by the APA."

(R&R at 12(citing Bowen v. Massachusetts. 487 U.S. at 891 n.l6 (stating that "it is common

ground that ifreview is proper under the APA,the [federal] District Court ha[s]jurisdiction

under 28 U.S.C. § 1331")).)

       Defendants base their motion on the assertion that Saleh has an adequate remedy

available pmsuant to 8 U.S.C. § 1503(a). (Defs.' Objs. at 24; Mot. at 15.) If, as Defendants
claim, Saleh does have an adequate remedy pursuant to 8 U.S.C. § 1503(a),this court would not

have subject matter jmisdiction over Saleh's APA claims, as adjudicating claims under the APA

that have an alternative judicial remedy improperly "duplicate[s] existing procedures for review

of agency action." (R&R at 8.) See Bowen,487 U.S. at 903.

       In order to assert a claim under 8 U.S.C. § 1503(a), a plaintiff must;(1)bring his action

within the statute of limitations,(2)be "within the United States,"(3)"claim[] a right or

privilege as a national ofthe United States," and(4)claim that he was "denied such right or

privilege ...upon the groimd that he is not a national ofthe United States." 8 U.S.C. § 1503(a).

Saleh argues that his passport was not revoked "upon the ground that he is not a national ofthe

United States" and therefore his claims may not be brought under 8 U.S.C. § 1503(a). (PL's

Reply in Opp'n to Defs.' Objs. at 1.) See also 8 U.S.C. § 1503(a). Judge Pollak agreed and

formd that Saleh's passport was not revoked pursuant to a final determination that he was "not a

national ofthe United States." (R&R at 15.) See also 8 U.S.C. § 1503(a).

       In determining the groimds for Saleh's passport revocation, the State Department has two

relevantjustifications for passport revocation under 22 C.F.R. § 51.62: revocation pursuant to 22

C.F.R. § 51.62(a)(2) or § 51.62(b). Ifthe State Department revokes a passport based on the

finding "that the bearer ofthe passport is not a U.S. national" such an action would be pursuant

to 22 C.F.R. § 51.62(b). Whereas if the State Department revokes a passport based on a finding

that "[t]he passport has been obtained illegally, firaudulently, or erroneously" such an action

would be pursuant to 22 C.F.R. § 51.62(a)(2). When an individual's passport is revoked

pursuant to 22 C.F.R. § 51.62(b)he is not entitled to an administrative hearing, but, when an

individual's passport is revoked pursuant to 22 § 51.62(a)(2) he is entitled to an administrative

hearing. (R&R at 13-14 (citing, inter alia. 22 C.F.R. § 51.70(a)and (b)(1).) Saleh's passport



                                                 10
was revoked pursuant to 22 C.F.R. § 51.62(a)(2) and he was informed of his right to an

administrative hearing. (Sept. 27,2017 State Dep't Letter.) An individual whose passport is

revoked pursuant to 22 C.F.R. 51.62(b) may seek relief under 8 U.S.C. 1503(a).^ However,

because a revocation pursuant to 22 C.F.R. § 51.62(a)(2) is not based on a fimding of non-

nationality, such a revocation may not automatically be challenged under 8 U.S.C. § 1503.^

         In Hizam v. Kerry. 747 F.3d 102(2d Cir. 2014), which the government relies on heavily

("see Mot. at 13-14),the court held that adjudication ofa plaintiffs claims pursuant to 8 U.S.C. §

1503(a) was proper after his passport was revoked xmder 22 C.F.R. § 51.62(b). Hizam.747 F.3d

at 108. In the State Department's letter explaining the reason for the revocation of Hizam's

passport, they cited a finding ofnon-citizenship and explained that Hizam's father had not spent

the required number of years in the United States prior to Hizam's birth in order to confer

citizenship under the INA § 301(g), and that he was therefore not eligible for a U.S. passport.

PL's Mot. Summ. J., Ex. L,Hizam.747 F.3d 102(No. 12-3810).

         The court finds that there are crucial differences in the imderlying reasons for the

revocations of Saleh's and Hizam's passports. First and foremost, as discussed above, Saleh's

passport was explicitlv revoked pursuant to 22 C.F.R. § 51.62(a)(2)(Sept. 27,2017 State Dep't

Letter), whereas Hizam's passport was revoked pursuant to 22 C.F.R. § 51.62(b). Hizam,747

F.3d at 108. Second, Saleh was offered an administrative hearing, whereas Hizam was not.



5 See e.g.. Alsaidi v. U.S. Dep't of State. 292 F. Supp. 3d 320, 325-26(D.D.C. 2018); All v. Tillerson. No. 16-CV-
3691(KAM)(SJB),2017 WL 7048809, at *3(E.D.N.Y. Nov. 21,2017); Elliott v. U.S. Deo't of State. 122 F. Supp.
3d 39,42(S.D.N.Y. 2015);(all noting that a plaintiff who receives a final administrative denial or revocation of Ws
passport based on a finding that he was not a national ofthe United States may seek a declaration that he is a United
States national under 8 U.S.C. § 1503 and may therefore not seek review of agency action under the APA).
^ See e.g.. Ali, 2017 WL 7048809, at *3(finding the plaintiff could not bring suit pursuant to 8 U.S.C. § 1503(a)as
his passport was revoked under 22 C.F.R. § 51.62(a)(2)); Awad v. Kerrv. 257 F. Supp. 3d 1016, 1019-20,1023
(N.D. 111. 2016)(engaging in judicial review under the APA relating to the revocation ofplaintiffs passport imder
22 C.F.R. § 51.62(a)(2)); Jarbie v. Holder. No. 15-CV-2565(GBD)(JCF),2016 WL 8711449, at *3-*6(S.D.N.Y.
Aug. 12,2016), R&R adopted in full. 2017 WL 111738(E.D.N.Y. Jan. 11,2017)(engaging in judicial review under
the APA relating to the denial of plaintiffs passport due to insufficient evidence establishing her identity).

                                                         11
(Sept. 27,2017 State Dep't Letter). Third, Saleh's revocation was based on a lack of evidence

proving his citizenship, not a determinative finding that he was not a citizen. (Id.)

        The fact that the State Department letter cites a lack ofevidence proving citizenship

(Sept. 27,2017 State Dep't Letter)fiirther demonstrates that Saleh's passport was not revoked

due to a finding of non-citizenship. A passport revocation or denial based on a finding that an

individual did not submit sufficient evidence to establish citizenship is not a revocation or denial

based on a finding of non-citizenship, as is required to bring an action under 8 U.S.C. § 1503(a).

Elliott. 122 F. Supp. 3d at 42-43 (finding that the court did not have subject matter jurisdiction to

hear plaintiff's claims imder 8 U.S.C. § 1503(a) as his passport application was denied due to a

failure to establish citizenship and not a finding of non-citizenship). Instead, a denial due to a

failure to present sufficient evidence of citizenship is similar to a denial of"a natural-bom citizen

whose passport application is denied because he failed to include his birth certificate in his

application... denial was premised on a lack of supporting documentation, not a finding that the

applicant was 'not a national ofthe United States.'" Id.

       As in Elliott, the revocation of Saleh's passport was based on the determination that the

evidence Saleh had submitted was insufficient to establish citizenship. The State Department

Letter informs Saleh that his father's swom affidavit submitted in conjunction with Saleh's 1988

application for a Consular Report of Birth Abroad only demonstrated that his father was present

in the United States for nine years, not the ten years required to transmit citizenship pursuant to §

301(g)ofthe INA. (Sept. 27,2017 State Dep't Letter.) The letter further states:

               Because your U.S. citizen father did not satisfy the physical
               presence requirement . . . you are not qualified to claim U.S.
               citizenship under the provisions ofthe INA set forth above. As there
               is no evidence that you lawfully acquired U.S. citizenship, you are
               not entitled to a U.S. passport. ... You have a right to a hearing



                                                 12
                under Sections 51.70 through 51.74 of Title 22 ofthe U.S. Code of
                Federal Regulations[.]

(Id.(emphasis added).) The letter, therefore, is clear that Saleh's passport was revoked because

it was erroneously issued, not because the State Department had conclusively fmmd that Saleh

was a non-citizen.


       In her R&R Judge Pollak foimd that, based on the State Department Letter, the "plaintiff

has set forth sufficient plausible facts, taken as true for purposes ofthis motion,to demonstrate

that there is a substantial possibility that his passport was issued in error, entitling Mr. Saleh to

APA review."(R&R at 20.) The court agrees. As Saleh may not bring a claim under 8 U.S.C.

1503(a), and there are no alternative avenues for judicial review, Saleh may bring his claims

under the APA. Therefore, the court adopts Judge Pollak's recommendation that Defendants'

motion to dismiss be denied.


IV.    CONCLUSION


       For the foregoing reasons, the court ADOPTS the R&R(Dkt. 47)in its entirety and

DENIES Defendants' motion to dismiss(Dkt. 37), DENIES Defendants' motion to strike(Dkt.

41)and DIRECTS that the full adininistrative record be produced to Plaintiff by the Defendants

within two weeks.




       SO ORDERED

                                                                         s/Nicholas G. Garaufis
Dated: Brooklyn,New York                                               NICHOLAS G. GARAUFIS
       June^2019                                                       United States District Judge




                                                  13
